Citation Nr: 0125188	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis with 
yellow jaundice.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas. 


FINDINGS OF FACT

1.  In February 1993, the RO determined that new and material 
evidence had not been submitted to reopen a prior final 
denial of service connection for hepatitis with yellow 
jaundice. 

2.  In March 1993, the RO notified the veteran of the 
February 1993 decision; the veteran did not file a notice of 
disagreement within one year of the date of such notice.  

3.  Evidence received since February 1993 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received since the February1993 rating decision, 
in which the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for hepatitis with yellow jaundice, is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In August 1988, the RO denied service connection for 
hepatitis with yellow jaundice.  A VA examination in July 
1988 revealed a diagnosis of status post residuals of 
hepatitis, and the RO premised the denial of service 
connection upon the lack of residuals.  In September 1988, 
the RO notified the veteran of the adverse decision, and the 
veteran did not file a notice of disagreement within one year 
of the date of notice of that decision.  

Thereafter, in February 1993, the RO addressed whether new 
and material evidence had been submitted to reopen a claim 
for service connection for hepatitis with yellow jaundice.  
Evidence before the RO included the results of a September 
1992 VA examination that set forth diagnoses that included 
infectious hepatitis, remote.  The RO denied the veteran's 
claim to reopen the prior August 1988 decision.  In doing so, 
the RO determined that new and material evidence had not been 
submitted because then current medical reports revealed no 
evidence of hepatitis.  

In March 1993, the RO notified the veteran of the February 
1993 decision.  The veteran did not file a notice of 
disagreement within a year of the date of notice of the 
adverse disposition of his claim.  The February 1993 
decision, like the August 1988 decision before it, is now 
final.  See 38 U.S.C.A. § 5108, 7105(c); 38 C.F.R. § 20.1103.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has been met.

Evidence associated with the claims file since the February 
1993 decision includes an April 1990 examination report from 
the Social Security Administration that sets forth diagnoses 
that include chronic hepatitis.  This evidence provides at 
least some medical evidence of current hepatitis.  The 
evidence therefore is new, is not cumulative of evidence 
previously considered, and is so significant that it must be 
considered in order to fairly address the merits of the 
veteran's claim.  Therefore, evidence received since the 
February1993 rating decision, in which the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis with yellow 
jaundice, is new and material,  and the veteran's claim for 
that benefit is reopened.


ORDER

A claim for service connection for hepatitis with yellow 
jaundice is reopened.  


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

Service medical records reflect the veteran was admitted to a 
military hospital in Fort Carson, Colorado, from December 1, 
1967 to January 9, 1968.  Although service medical records 
include a physical profile dated January 8, 1998, those 
records do not appear to reflect a discharge report or 
records of treatment during the period of hospitalization.  
An examiner who reviewed the claims file in November 2000 
expressed concern that notes relating to hepatitis might be 
missing from the veteran's service medical records.  

Service medical records, as such, raise some question as to 
whether additional service medical records exist that have 
not yet been obtained, particularly records of 
hospitalization from December 1, 1967 to January 9, 1968.  
Regulations promulgated in furtherance of the VCAA contain 
special provisions that pertain to the requirement to obtain 
records in the custody of a Federal department or agency.  
See 66 Fed. Reg. 45631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159)(c)(2).  Appropriate development of this 
case should include obtaining such records, if they exist.  

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.  

2.  As part of its development, the RO 
should take steps to obtain any service 
medical records not previously obtained.  
The RO should pay particular attention to 
obtaining any records of treatment and 
discharge notes associated with the 
veteran's hospitalization at Fort Carson, 
Colorado, from December 1, 1967 to June 
9, 1968, although the RO should also 
obtain any other available service 
medical records.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

